     Case 1:19-cv-00576 Document 11-7 Filed 10/09/19 Page 1 of 4 PageID #: 304
                                   Selenium Limit Violations
                                    3rd Q 2018-3rd Q 2019
                                    Reported by Bluestone



            Date Outlet Limit Type Reported Units      Category   Penalty            Explanation
 1     7/31/2018   005    4.7 Avg    7.4600 µg/L              1    $3,000
 2     7/31/2018   006    4.7 Avg    7.1767 µg/L              1    $3,000
 3     7/31/2018   007    4.7 Avg    8.7240 µg/L              1    $3,000        High sediment in
                                                                             pond causing higher
 4     7/31/2018   008    4.7 Avg    7.5900 µg/L              1    $3,000
                                                                            Se result in discharge,
 5     8/31/2018   005    4.7 Avg    6.4200 µg/L              2    $4,500
                                                                                   also ineffective
 6     8/31/2018   006    4.7 Avg    5.6225 µg/L              2    $4,500
                                                                              treatment. Working
 7     8/31/2018   007    4.7 Avg 10.1300 µg/L                2    $4,500
                                                                                     with NALCO
 8     8/31/2018   008    4.7 Avg    9.8575 µg/L              2    $4,500
                                                                                      consultant to
 9     9/30/2018   005    4.7 Avg    5.9600 µg/L              2    $4,500     determine treatment
10     9/30/2018   006    4.7 Avg    6.0500 µg/L              2    $4,500                   options
11     9/30/2018   007    4.7 Avg 10.4460 µg/L                2    $4,500
12     9/30/2018   008    4.7 Avg    9.5600 µg/L              2    $4,500
13    10/31/2018   005    4.7 Avg    6.1300 µg/L              2    $4,500
14    10/31/2018   006    4.7 Avg    5.7900 µg/L              2    $4,500
15    10/31/2018   007    4.7 Avg    8.8825 µg/L              2    $4,500
16    10/31/2018   008    4.7 Avg    9.4129 µg/L              2    $4,500
17    11/30/2018   005    4.7 Avg    6.2000 µg/L              2    $4,500
18    11/30/2018   006    4.7 Avg    6.2400 µg/L              2    $4,500             Not Yet In-
19    11/30/2018   007    4.7 Avg 10.2200 µg/L                2    $4,500             Compliance
20    11/30/2018   008    4.7 Avg    8.6733 µg/L              2    $4,500
21    12/31/2018   005    4.7 Avg    5.6100 µg/L              2    $4,500
22    12/31/2018   006    4.7 Avg    5.4400 µg/L              2    $4,500
23    12/31/2018   007    4.7 Avg    9.7400 µg/L              2    $4,500
24    12/31/2018   008    4.7 Avg    8.0800 µg/L              2    $4,500
25     1/31/2019   005    4.7 Avg    6.6350 µg/L              2    $4,500
26     1/31/2019   006    4.7 Avg    5.8700 µg/L              2    $4,500
27     1/31/2019   007    4.7 Avg    9.8880 µg/L              2    $4,500
28     1/31/2019   008    4.7 Avg    8.4600 µg/L              2    $4,500    Ineffective treatment,
29     2/28/2019   006    4.7 Avg    5.2500 µg/L              2    $4,500   working with NALCO
30     2/28/2019   007    4.7 Avg    9.5700 µg/L              2    $4,500             consultant to
31     2/28/2019   008    4.7 Avg    7.7200 µg/L              2    $4,500     determine treatment
32     3/31/2019   005    4.7 Avg    5.4300 µg/L              2    $4,500                   options
33     3/31/2019   006    4.7 Avg    4.8000 µg/L              2    $4,500
34     3/31/2019   007    4.7 Avg    8.2400 µg/L              2    $4,500
35     3/31/2019   008    4.7 Avg    7.3800 µg/L              2    $4,500
36     4/30/2019   005    4.7 Avg    6.4500 µg/L              2    $4,500
37     4/30/2019   006    4.7 Avg    5.3000 µg/L              2    $4,500
                                                                             Conducting selenium
38     4/30/2019   007    4.7 Avg    6.0500 µg/L              2    $4,500
                                                                                  fish tissue test,
39     5/31/2019   005    4.7 Avg    5.6300 µg/L              2    $4,500
                                                                              working to increase
40     5/31/2019   007    4.7 Avg    7.3500 µg/L              2    $4,500
                                                                                    permit limits
41     6/30/2019   007    4.7 Avg    8.0300 µg/L              2    $4,500
42     6/30/2019   008    4.7 Avg    6.7000 µg/L              1    $3,000




                               PLAINTIFFS' EXHIBIT G
     Case 1:19-cv-00576 Document 11-7 Filed 10/09/19 Page 2 of 4 PageID #: 305
                                     Selenium Limit Violations
                                      3rd Q 2018-3rd Q 2019
                                      Reported by Bluestone



43      7/2/2018   005   8.2   Max      8.3000   µg/L            na
44      7/2/2018   006   8.2   Max      8.8700   µg/L            na
45      7/2/2018   007   8.2   Max     13.9200   µg/L            na
46      7/9/2018   007   8.2   Max     11.7300   µg/L             1   $2,500
47     7/12/2019   007   8.2   Max     11.6300   µg/L             2   $3,500
48      7/2/2018   008   8.2   Max     14.0200   µg/L            na
49     7/12/2018   008   8.2   Max     12.2200   µg/L            na                 High sediment in
                                                                                pond causing higher
50     8/13/2018   007   8.2   Max     14.2300   µg/L             2   $3,500
                                                                               Se result in discharge,
51      8/1/2018   007   8.2   Max     10.1600   µg/L            na
                                                                                      also ineffective
52     8/16/2018   007   8.2   Max     10.9000   µg/L             2   $3,500
                                                                                 treatment. Working
53      8/1/2018   008   8.2   Max     12.4100   µg/L            na
                                                                                        with NALCO
54     8/13/2018   008   8.2   Max     11.5400   µg/L             2   $3,500
                                                                                         consultant to
55     8/16/2018   008   8.2   Max      9.6400   µg/L             2   $3,500     determine treatment
56     9/18/2018   007   8.2   Max     13.0600   µg/L             1   $2,500                   options
57      9/4/2018   007   8.2   Max     11.7500   µg/L            na
58     9/14/2018   007   8.2   Max     12.5200   µg/L            na
59     9/20/2018   007   8.2   Max      8.4400   µg/L             2   $3,500
60      9/4/2018   008   8.2   Max     11.9300   µg/L            na
61     9/14/2018   008   8.2   Max     11.3300   µg/L            na
62     9/18/2018   008   8.2   Max     10.4600   µg/L             1   $2,500
63     10/1/2018   007   8.2   Max     12.7800   µg/L             2   $3,500
64     10/3/2018   007   8.2   Max     10.6800   µg/L             2   $3,500
65     10/9/2018   007   8.2   Max     10.7100   µg/L            na
66    10/12/2018   007   8.2   Max      9.1800   µg/L             1   $2,500
67    10/13/2018   007   8.2   Max      9.0400   µg/L             2   $3,500
68    10/16/2018   007   8.2   Max      8.5500   µg/L             2   $3,500
69     10/1/2018   008   8.2   Max     10.8400   µg/L            na
70     10/3/2018   008   8.2   Max      9.0900   µg/L             1   $2,500
71    10/12/2018   008   8.2   Max     12.0200   µg/L            na
72    10/16/2018   008   8.2   Max     11.6900   µg/L             1   $2,500          No explanation
73    10/18/2018   008   8.2   Max     11.8300   µg/L             2   $3,500
74     11/1/2018   007   8.2   Max     14.0500   µg/L            na
75    11/12/2018   007   8.2   Max     10.8700   µg/L            na
76     11/1/2018   008   8.2   Max     11.7200   µg/L             2   $3,500
77    11/12/2018   008   8.2   Max     10.5100   µg/L            na
78    12/13/2018   007   8.2   Max     12.4500   µg/L             2   $3,500
79     12/3/2018   007   8.2   Max     11.2100   µg/L             2   $3,500
80    12/13/2018   008   8.2   Max      9.7700   µg/L             2   $3,500
81     12/3/2018   008   8.2   Max      9.2800   µg/L             2   $3,500
82      1/2/2019   007   8.2   Max     13.0000   µg/L            na
83      1/5/2019   007   8.2   Max      8.7400   µg/L             1   $2,500
84     1/14/2019   007   8.2   Max     12.1700   µg/L            na
85      1/2/2019   008   8.2   Max     10.6700   µg/L            na




                               PLAINTIFFS' EXHIBIT G
      Case 1:19-cv-00576 Document 11-7 Filed 10/09/19 Page 3 of 4 PageID #: 306
                                       Selenium Limit Violations
                                        3rd Q 2018-3rd Q 2019
                                        Reported by Bluestone



 86    1/14/2019     008   8.2   Max      9.8500   µg/L            na
 87     2/1/2019     007   8.2   Max     13.0600   µg/L            na
 88     2/5/2019     007   8.2   Max      9.1600   µg/L             1   $2,500 Ineffective treatment,
 89    2/11/2019     007   8.2   Max     10.9200   µg/L             2   $3,500 working with NALCO
 90    2/25/2019     007   8.2   Max      9.6000   µg/L            na                   consultant to
 91     2/9/2019     007   8.2   Max      9.1000   µg/L             2   $3,500 determine treatment
 92    2/10/2019     008   8.2   Max     10.0000   µg/L            na                          options
 93     2/1/2019     008   8.2   Max      8.2500   µg/L            na
 94    3/22/2019     007   8.2   Max     12.5000   µg/L            na
 95    3/26/2019     007   8.2   Max      9.0000   µg/L             1   $2,500
 96    3/30/2019     007   8.2   Max      9.8000   µg/L             2   $3,500
 97    3/11/2019     007   8.2   Max      9.6000   µg/L             1   $2,500
 98    3/22/2019     008   8.2   Max     10.5000   µg/L            na
 99    4/19/2019     007   8.2   Max      9.1000   µg/L            na
                                                                                Conducting selenium
100    5/19/2019     007   8.2   Max      8.7000   µg/L            na
                                                                                      fish tissue test,
101    6/19/2019     007   8.2   Max      9.8000   µg/L            na
                                                                                 working to increase
102    6/19/2019     007   8.2   Max      9.3000   µg/L             2   $3,500
                                                                                        permit limits
103    6/19/2019     008   8.2   Max      8.9000   µg/L            na
104    7/10/2019     007   8.2   Max      9.0000   µg/L             1   $2,500
105     8/6/2019     007   8.2   Max      9.6000   µg/L             1   $2,500
                                                                                     No explanation
106    8/17/2019     007   8.2   Max      9.9000   µg/L             1   $2,500
107    9/16/2019     008   8.2   Max      9.1000   µg/L             1   $2,500
                                                               Total
                                                            penalties $286,500

                                                          Violations
                                                            with no           31
                                                           penalties
      na=not applicable




                                 PLAINTIFFS' EXHIBIT G
          Case 1:19-cv-00576 Document 11-7 Filed 10/09/19 Page 4 of 4 PageID #: 307


                          Penalty Summary
                                                    Max
                                                    Penalty
Type      Number   Days of Violations               Per Day   Max Penalty
                   (26 x 31) + (3 x 28) + (13 x
Average         42 30) = 1280                         $54,833 $70,186,240
Maximum         65                             65     $54,833 $3,070,648
                                                    Total     $73,256,888




                                      PLAINTIFFS' EXHIBIT G
